ICJ_090_OilPlatforms_IRN_USA_1998-03-10_ORD_01_NA_02_FR.txt. 217

OPINION INDIVIDUELLE DE M™” HIGGINS
[Traduction]

Je suis d’accord avec la Cour pour dire que la demande reconvention-
nelle présentée par les Etats-Unis dans leur contre-mémoire est recevable
et fait maintenant partie de l’instance en cours.

Il y a toutefois un point que la Cour n’a pas du tout examiné, bien
qu’elle ait apparemment abouti a une conclusion négative a son sujet; et
il y a deux autres points qu’elle semble garder pour le fond, alors que l’on
peut soutenir qu’ils auraient dû faire l’objet d’une décision à ce stade.

Comme le rappelle la présente ordonnance, l'Iran a introduit une ins-
tance contre les Etats-Unis en alléguant que ceux-ci avaient enfreint
l’article premier, le paragraphe 1 de l’article IV et le paragraphe 1 de
l'article X du traité d'amitié de 1955. La Cour, après avoir examiné les
exceptions préliminaires soulevées par les Etats-Unis à sa compétence, a
dit qu'elle a compétence dans son arrêt du 12 décembre 1996 «pour
connaître des demandes formulées par la République islamique d’Iran au
titre du paragraphe | de l’article X dudit traité». Elle a dit qu’elle n’a pas
compétence pour connaître des demandes formulées au titre de l’article
premier et du paragraphe 1 de l’article IV.

Le 23 juin 1997, les Etats-Unis ont présenté à Ja fois leurs moyens de
défense à l'égard du mémoire de l’Iran et de la demande reconvention-
nelle qui fait l’objet de la présente ordonnance. Les Etats-Unis ont sou-
tenu que l’Iran, pour sa part, a commis des actes contraires à l’article X
du traité. Dans la section 1 de leur demande reconventionnelle, ils ont
fondé leur demande sur le paragraphe 1 de l’article X du traité. Dans la
section 2, ils Pont fondée sur les «autres dispositions de l’article X» et ils
se sont ensuite référés plus particulièrement à des actes qui constituaient,
alléguaient-ils, des violations du paragraphe 3 de l’article X. Dans leurs
conclusions, la Cour était priée de dire et juger que l’Iran avait enfreint
ses obligations au titre de l’article X de façon générale.

Dans leur réponse à l’invitation de la Cour à présenter leurs vues sur
les observations de l’Iran relatives aux demandes reconventionnelles (voir
paragraphe 9 de la présente ordonnance), les Etats-Unis, au para-
graphe 39, se sont aussi référés aux «paragraphes 2 à 5 de l’article X». Ils
ont à la fois allégué des violations de ces dispositions en évoquant des
faits particuliers et soulevé l’objection selon laquelle, «dans ses argu-
ments relatifs à la compétence, l’Iran cherche à enfermer l’ensemble de la
demande reconventionnelle des Etats-Unis dans les limites du para-
graphe i de l’article X du traité de 1955».

L’ordonnance de la Cour ne mentionne pas du tout ces échanges entre
les Parties, sauf pour rappeler, au paragraphe 26, qu’effectivement les
Etats-Unis ont fondé des demandes sur les paragraphes 2 à 5 de l’ar-

31
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 218

ticle X. Cependant, bien qu’à l’alinéa A, comme à l’accoutumée, le dis-
positif se contente de déclarer recevable la demande reconventionnelle, il
semble résulter du texte de l’ordonnance qu’il n’en est ainsi qu’au regard
du paragraphe 1 de l’article X. Au paragraphe 34, la Cour dit que «sa
compétence en l’espèce couvrfe] les demandes formulées au titre du para-
graphe 1 de l’article X du traité de 1955», dont elle cite ensuite le texte.
Au paragraphe 36 elle dit que la demande reconventionnelle entre:

«dans les prévisions du paragraphe 1 de l’article X du traité de 1955
tel qu’interprété par la Cour; et que celle-ci est compétente pour
connaître de la demande reconventionnelle des Etats-Unis dans la
mesure où les faits allégués ont pu porter atteinte aux libertés garan-
ties par le paragraphe 1 de l’article X».

Il se peut donc que, alors que le paragraphe 1 de l’article X constitue la
seule base de compétence déterminée par la Cour, les paragraphes 2 à 6
restent pertinents lorsqu'il s’agit d’établir quelles libertés sont garanties
en vertu du paragraphe 1.

En premier lieu, les décisions qui rejettent les prétentions de l’une des
parties doivent être motivées. On ne doit pas admettre volontiers la ten-
dance regrettable à proposer des conclusions, mais non des motifs. En
second lieu, le postulat non explicité selon lequel le fondement de la com-
pétence établi pour une demande constitue nécessairement la seule base
de compétence d’une demande reconventionnelle, à laquelle il assigne des
limites, peut donner lieu à contestation.

Dans les systèmes tant de droit civil que de common law, comme dans le
Règlement de la Cour, un défendeur qui tente de présenter une demande
reconventionnelle doit établir que la Cour est compétente pour statuer à
son sujet. Il n’est toutefois pas essentiel que le fondement de la compé-
tence soit le même pour la demande principale et la demande reconven-
tionnelle. Il suffit que la compétence existe. (Certes, s’il n’en était pas
ainsi, jamais on ne pourrait présenter une demande reconventionnelle, par
exemple au titre de la responsabilité civile délictuelle dans une action
engagée en matière contractuelle, alors que cela se fait de façon courante.)

Rien dans le Règlement ou la pratique de la Cour n’indique que l’auteur
d’une demande reconventionnelle doive établir un lien de compétence tout à
fait identique. Les travaux préparatoires des diverses formulations de ce qui
est maintenant l’article 80 du Règlement de la Cour n’indiquent en rien que
l’on ait envisagé une telle exigence. La règle relative aux demandes recon-
ventionnelles a fait l’objet de modifications successives. Cependant une telle
conception n’apparaît nulle part dans les discussions de 1922, ni dans celles
de 1934, 1935, 1936, ni davantage dans celles de 1946, 1968, 1970, 1972.

L’attention a porté surtout, d’une part, sur la «connexité» requise et,
d’autre part, sur certaines questions relatives à la compétence et, en par-
ticulier (en 1922), sur celle de savoir si les demandes reconventionnelles se
limitaient aux affaires relevant de la juridiction obligatoire et s’il allait
être permis de soulever des exceptions d’incompétence s’agissant de
demandes reconventionnelles. Il n’a jamais été proposé 4 aucun moment,

32
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 219

ni moins encore accepté, d’exiger un fondement de la compétence iden-
tique pour la demande principale et la demande reconventionnelle. Le
libellé du paragraphe 1 de l’article 80 ne le donne pas davantage à en-
tendre. Il exige qu’une demande reconventionnelle «relève de la compé-
tence de la Cour» et non pas qu’elle «relève de la compétence établie
par la Cour à l'égard des réclamations du demandeur».

Bien entendu, l’exigence même d’une connexité directe avec l’objet de
la demande principale serait de nature à faire entrer l’auteur de la
demande reconventionnelle dans le même domaine général de compé-
tence, autrement dit le même traité peut bien servir de base pour fonder
la compétence invoquée afin de présenter une demande reconvention-
nelle. Il n’y a rien de plus.

Lorsque le comité pour la revision du Règlement a décidé de garder la
formule «et qu’elle relève de la compétence de la Cour», qui figurait dans
l’ancien Règlement, il a estimé que cette formule signifiait que l’auteur
d’une demande reconventionnelle ne pouvait pas présenter une demande
que la Cour n'aurait pas eu compétence pour en connaître, si elle avait
fait l’objet d'une requête ordinaire devant elle.

Telle reste la position adoptée au titre de l’article 80 du Règlement
actuel de la Cour, qui continue à exiger simplement que la demande
reconventionnelle «relève de la compétence de la Cour». En l’espèce, à
supposer que les demandes des Etats-Unis relatives aux paragraphes 2 à
5 de l’article X aient «fait l’objet d’une requête ordinaire devant la
Cour», la procédure correcte et nécessaire aurait été pour la Cour de
rechercher si elle était compétente pour en connaître.

Dans son arrêt du 12 décembre 1996 (affaire des Plates-formes pétro-
lières (République islamique d'Iran c. Etats-Unis d'Amérique), exception
préliminaire, C.J. Recueil 1996, p. 803), la Cour a défini la méthode à
suivre à cette fin lorsqu'il y a une contestation sur la compétence établie
par un traité. Le critère consiste à savoir si les faits allégues par le deman-
deur peuvent s'appliquer à une violation d’une disposition déterminée
(quant à savoir si les faits sont avérés, s’ils constituent vraiment une viola-
tion et s’il existe un moyen de défense, il s’agit là de questions qui relèvent
du fond). Rien n’explique que la Cour n’ait pas entrepris cette recherche à
propos de la demande reconventionnelle des Etats-Unis fondée sur les para-
graphes 2 à 5 de l’article X du traité de 1955, de manière à donner à ce
sujet une réponse motivée, dans un sens ou dans l’autre.

L’Iran, lui non plus, ne semble pas réellement s’attendre à ce qu’une
demande reconventionnelle répondant aux conditions requises se limite à
des questions qui relèvent du paragraphe 1 de l’article X du traité d’ami-
tié. Son document du 18 novembre 1997 intitulé «Demande tendant à ce
que les parties soient entendues au sujet de la demande reconventionnelle
des Etats-Unis en application du paragraphe 3 de l’article 80 du Règle-
ment de la Cour» abonde en arguments qui tendent à établir que les faits
allégués à l’appui des demandes reconventionnelles précises des Etats-
Unis excluent que celles-ci relèvent des paragraphes 3 à 5 de l’article X
(par. 17, 19 b), 19 d), 19 e), 19 f), 21, ainsi que les notes 21 et 24).

33
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 220

Implicitement, la manière dont la Cour se fonde, sans l'expliquer, sur le
paragraphe 1 de l’article X comme base apparemment unique de la com-
pétence suppose qu’à son avis une demande reconventionnelle ne puisse
procéder que d’une demande initiale et ne puisse donc pas reposer sur une
base juridictionnelle plus étendue que la demande initiale. Or il ne s’agit
pas de l’aptitude de l’auteur d’une demande reconventionnelle à «élargir »
la compétence initialement établie par la Cour. La Cour établit d’abord sa
compétence par rapport aux faits qu’allégue le demandeur. Cela ne signi-
fie pas qu'elle ne puisse pas être compétente à l'égard d’allégations formu-
lées par le défendeur en invoquant d’autres clauses du même traité.

L’ordonnance rendue par la Cour le 17 décembre 1997 en l’affaire de la
Convention sur le génocide (qui concernait aussi une compétence fondée
sur un traité) se réfère à cette question dans les termes suivants:

«Considérant que le défendeur ne saurait tirer parti de l’action
reconventionnelle pour porter devant le juge international des
demandes qui excéderait les limites dans lesquelles les parties ont
reconnu sa compétence.» (Application de la convention pour la pré-
vention et la répression du crime de génocide, demandes reconven-
tionnelles, ordonnance du 17 décembre 1997, CIJ. Recueil 1997,
p. 257, par. 31; les italiques sont de moi.)

Ce qui compte dans une demande reconventionnelle, c’est la compétence
mutuellement reconnue par les parties en vertu du traité — et non pas la
compétence établie par la Cour à l’égard de faits particuliers initialement
allégués par le demandeur. (Il se trouve que, dans la Convention sur le
génocide, la base de compétence identique était en litige entre les deux
Parties, au regard d’obligations erga omnes.)

Pour satisfaire au critére des limites «dans lesquelles les parties ont
reconnu sa compétence», appliqué en l’affaire de la Convention sur le
génocide, la Cour devra décider si les paragraphes 2 à 5 de l’article X,
compte tenu des faits allégués par le défendeur, peuvent fonder des
demandes relatives a des violations commises par le demandeur. L’ordon-
nance, qui constitue le moyen de statuer sur les questions préliminaires de
la demande reconventionnelle, aurait dû contenir une décision motivée
sur ce point.

Il peut être utile d’envisager la question de la façon suivante. Au regard
des paragraphes 2 à 5 de l’article X la compétence invoquée à l’appui de
demandes fondées sur les faits allégués par les Etats-Unis existe ou
n'existe pas. S’il était possible de présenter une demande initiale en allé-
guant des violations de ces dispositions, cette faculté ne saurait dispa-
raître parce que la Cour a déjà établi sa compétence en vertu d’une autre
disposition (le paragraphe 1 de l’article X) pour des demandes formulées
par l'Iran.

Sinon, en réalité, la compétence fondée sur un traité «dans les limites
dans lesquelles les parties [l’Jont reconnue» serait modifiée par une déci-
sion judiciaire sur la compétence rendue à propos d’une demande initiale
fondée sur une disposition déterminée.

34
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 221

Si, pour les besoins de l’argumentation, on admet que les dispositions
conventionnelles des paragraphes 2 à 5 de l’article X auraient fondé la
compétence aux fins d’une demande initiale, alors les Etats-Unis, semble-
t-il, pourraient encore présenter une demande de novo, bien qu'aux
termes de l’ordonnance de la Cour ils ne soient pas autorisés à le faire à
titre de demande reconventionnelle. Une telle conséquence n’est guère
compatible avec le but déclaré des demandes reconventionnelles, c’est-
à-dire la commodité de l’administration de la justice. Cela souligne que ce
qu'exige le paragraphe 1 de Particle 80 du Règlement, c’est qu’une
demande reconventionnelle «relève de la compétence de la Cour» par rap-
port aux principes de juridiction normaux, plutôt que par rapport à la
base de compétence déterminée que le demandeur initial se trouve avoir
invoquée à l’égard des faits qu’il alléguait lui-même.

*  *

Si les Etats-Unis pouvaient raisonnablement s’attendre à une réponse
motivée à leur demande selon laquelle la Cour est compétente en vertu
des paragraphes 2 à 5 de l’article X, mais aussi sur la base du para-
graphe | du même article, l’Iran pouvait raisonnablement s’attendre à ce
qu’au titre de l’égalité de traitement la présente ordonnance tranche deux
questions sur lesquelles elle garde en réalité le silence.

Dans la demande reconventionnelle, les faits allégués concernent la
destruction de navires plutôt que celle de plates-formes pétrolières. Le
point de savoir si le paragraphe 1 de l’article X se limite au commerce
entre les deux Parties a été examinée de façon exhaustive en tant que
question pertinente aux fins de la juridiction dans la phase de la présente
affaire relative à la compétence. En l’occurrence la Cour a déclaré qu’elle
«n’a pas à se pencher sur la question de savoir si cette disposition ne
s'applique qu’au commerce «entre» les Parties», car celles-ci «ne contes-
tent pas ... que les exportations de pétrole de l'Iran vers les Etats-Unis se
soient — dans une certaine mesure — poursuivies» (Plates-formes pétro-
lières (République islamique d'Iran c. Etats-Unis d'Amérique), exceptions
préliminaires, arrêt, C.1.J. Recueil 1996, p. 817-818, par. 44). Du point
de vue de la demande reconventionnelle, il n’y a pas d’accord sur le fait
que tous les navires participaient au commerce entre les Parties. L’Iran
soutient que, lors de nombre des incidents cités par les Etats-Unis dans
leur demande reconventionnelle, il s’agissait de navires qui «ne partici-
paient pas (et dont on ne peut même pas soutenir qu’ils participaient) au
commerce ni même à la navigation entre les territoires des Hautes Parties
contractantes» (requête de l'Iran, par. 21). Il semble que, pour décider
si la Cour est compétente en vertu du paragraphe 1 de l’article X du traité
pour connaître des demandes relatives aux dommages infligés à des na-
vires de guerre, il faille statuer maintenant, en 1998, sur la question
qu’il n’était pas nécessaire de trancher en 1996. L’Iran a traité cette ques-
tion comme se rattachant à la compétence et pertinente aux fins des con-
ditions définies au paragraphe 1 de l’article 80 du Règlement de la Cour.

35
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 222

Les parties à un différend devraient être traitées de façon comparable.
Or il semble résulter du silence de la Cour dans la présente ordonnance
que, ce qu’elle envisageait comme une question de compétence en sta-
tuant sur les exceptions préliminaires soulevées par les Etats-Unis à
l’égard de la demande principale, elle le traite comme une question de
fond quand elle examine la réponse de l’Iran à la demande reconvention-
nelle.

Deuxièmement, l'Iran soutient que les navires énumérés qui présentent
le caractère de navires de guerre sont exclus du champ d’application du
paragraphe 1 de l’article X par les termes du paragraphe 2 du même ar-
ticle. Il se peut que cela soit exact ou ne le soit pas dans ce contexte.
Cependant le silence de l'ordonnance sur cette question — que l'Iran
considérait manifestement comme pertinente aux fins de l’exigence d’une
«connexité directe» figurant au paragraphe 1 de l’article 80 du Règle-
ment, et donc comme préliminaire —, signifie que l’Iran sera forcé de
répondre sur le fond à toutes les allégations de fait et de droit relatives
aux demandes qui concernent des navires de guerre. La Cour n’a pas
appliqué aux deux Parties les mêmes procédures pour déterminer l’éten-
due de sa compétence en vertu du traité.

Incontestablement certaines des difficultés procèdent des termes de
Particle 80 lui-même. Le paragraphe 1 de l’article 80 subordonne la rece-
vabilité des demandes reconventionnelles à deux exigences: qu’elles aient
une connexité directe avec l’objet de la demande et qu’elles relèvent de la
compétence de la Cour. Le paragraphe 3 de l’article 80 prévoit que la
Cour entend les parties «si le rapport de connexité entre la demande pré-
sentée comme demande reconventionnelle et l’objet de la demande de la
partie adverse n’est pas apparent». Aucune disposition ne prévoit que les
parties doivent être entendues quand il n’est pas apparent que la demande
reconventionnelle relève de la compétence de la Cour. Il serait concevable
que cela, peut-être, ait été voulu et que l’on se soit proposé que la Cour ne
statue sur d'éventuelles incertitudes relatives à sa compétence qu’en abor-
dant le fond. Il y aurait là une sorte d’exception permanente au para-
graphe 6 de l'article 79 du Règlement (ou, en d’autres termes, en cas de
contestation sur la compétence, toute demande reconventionnelle serait
toujours et nécessairement traitée comme n'ayant pas un caractère exclu-
sivement préliminaire aux fins du paragraphe 7 de l’article 79). Quoi qu’il
en soit, l’idée qu'il faille statuer sur la «connexité directe» au sens du para-
graphe 1 de l’article 80 à titre préliminaire, tandis que la condition relative
à la compétence prévue dans le même paragraphe 1 de l’article 80 doit être
examinée avec le fond, ne trouve aucun appui, quel qu’il soit, dans les tra-
vaux préparatoires des diverses versions du Règlement, y compris dans le
Règlement actuel. Si le paragraphe 3 de Particle 80 ne «cadre» pas avec le
paragraphe 1 du même article, cela semble être par inadvertance et l’on
n’a eu aucune intention d'établir une distinction entre les exceptions rela-
tives à la «connexité» et les exceptions relatives à la «compétence».

Ce que l’on peut dire, c’est qu’il ressort bien des travaux que, depuis
1922, la Cour s’est montrée résolue à se réserver un très large pouvoir

36
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 223

discrétionnaire pour traiter ces questions en fonction des circonstances de
chaque affaire. Dans l’exercice de ce pouvoir discrétionnaire, la Cour a
constaté qu’au paragraphe 3 de l’article 80, si le «rapport de connexité»
n'est pas apparent, l'inclusion de la formule «après avoir entendu les
parties» peut s'entendre, dans une affaire déterminée, du dépôt de conclu-
sions écrites !. Les termes du paragraphe 3 de l’article 80 n’exigent pas des
conclusions orales et ne les excluent pas. De plus, la Cour a considéré
aussi qu’elle avait suffisamment de latitude pour décider, malgré la ter-
minologie d'apparence restrictive du paragraphe 3 de l’article 80, que les
Parties peuvent être entendues (par écrit ou oralement) sur la question de
la compétence aussi bien que sur celle du rapport de connexité.

L’exception autorisée par le paragraphe 7 de l’article 79, qui consiste à
ne pas statuer sur des questions préliminaires pendant la phase prélimi-
naire, doit être utilisée avec parcimonie pour ne pas aller à l’encontre du
but visé par la revision de cet article effectuée en 1978. De plus, les cri-
tères appliqués à l'Iran pour déterminer si ses demandes relevaient du
traité de 1955 auraient dû être appliqués également aux Etats-Unis (par
exemple pour rechercher si, sur la base des faits allégués, une demande
reconventionnelle pouvait être présentée en vertu de clauses et d’articles
déterminés). Les éléments sur lesquels la Cour s’est appuyée pour dire
que certaines demandes de l’Iran ne relevaient pas de sa compétence en
vertu du traité d’amitié et ne devaient donc pas être examinées au fond
auraient dû être appliqués également dans le cas des demandes reconven-
tionnelles des Etats-Unis, afin de déterminer si elles doivent ou non être
traitées dans leur intégralité au stade du fond.

Il y a beaucoup à dire au sujet de trois principes judiciaires. Premiére-
ment, les conclusions judiciaires doivent être justifiées par des motifs de
droit. Deuxièmement, il convient de statuer, chaque fois que c’est pos-
sible, sur les questions relatives à la compétence avant d’aborder le
fond. Troisièmement, les parties à une instance ont droit à l'égalité de
traitement (voir, par exemple, Barcelona Traction, Light and Power
Company, Limited, exceptions préliminaires, C.I.J. Recueil 1964, p. 25;
Demande d'examen de la situation au titre du paragraphe 63 de l'arrêt
rendu par la Cour le 20 décembre 1974 dans l’affaire des Essais nucléaires
(Nouvelle-Zélande c. France), ordonnance du 22 septembre 1995, C.LJ.
Recueil 1995, p. 296).

(Signé) Rosalyn HiGGins.

' Cette question est soulevée dans la note 2 de la requête de l’Iran et dans la déclaration
de M. Kreca, juge ad hoc, ainsi que dans l’opinion individuelle de M. Lauterpacht, juge ad
hoc, en l'affaire relative à Application de la convention pour la prévention et la répression
du crime de génocide, demandes reconventionnelles, ordonnance du 17 décembre 1997, CLJ.
Recueil 1997, p. 262-271 et 278-286, respectivement.

37
